    Case 1-18-44427-cec   Doc 24-2   Filed 11/02/18   Entered 11/02/18 12:39:59




 
 
 
 
                          EXHIBIT 
                            A 
                              
                              
                              
                              
 
     Case 1-18-44427-cec        Doc 24-2    Filed 11/02/18   Entered 11/02/18 12:39:59




Michael L. Moskowitz (mlm@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Attorneys for Quadrino and Schwartz, P.C.
and Schwartz Law, P.C., Secured Creditors
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
212.684.7800
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK
                               )
In re:                         )
                               )
 BRIAN COHEN,                  )   Chapter 7
                               )
                     Debtor.   )   Docket No. 18-44427 (CEC)
                               )
        STIPULATION AND ORDER PERMITTING FILING UNDER SEAL

         WHEREAS, pursuant to Local Rule of Bankruptcy Procedure 9018-1, an Order of the

Court is required to file documents under seal; and

         WHEREAS, Quadrino and Schwartz, P.C. and Schwartz Law, P.C. (“Putative Plaintiffs”),

who allege a security interest in assets of the estate, wish to bring an adversary proceeding

(“Adversary Proceeding”) against Debtor and an unnamed third party (“Unnamed Defendant”) to

enforce their rights; and

         WHEREAS, due to the subject matter of the Adversary Proceeding, which is covered by

a confidentiality agreement binding on both Debtor and Putative Plaintiffs, the Adversary

Proceeding must be filed under seal; and

         WHEREAS, the Confidentiality Agreement inures to the benefit of, and was required by,

Unnamed Defendant; and

         WHEREAS, the Adversary Proceeding includes causes of action under 11 U.S.C. § 523,

which must be asserted by November 6, 2018;

         NOW, THEREFOR, IT IS HEREBY STIPULATED AND AGREED TO AS

FOLLOWS:
    Case 1-18-44427-cec       Doc 24-2     Filed 11/02/18    Entered 11/02/18 12:39:59




       Putative Plaintiffs may file the Adversary Proceeding complaint and all related documents

under seal.


Dated: October 30, 2018                     Dated: October 30, 2018

_/s/ Michael L. Moskowitz_____________      __/s/ Gary Fischoff________________________
Michael L. Moskowitz                        Gary Fischoff
Weltman & Moskowitz, LLP                    Berger, Fischoff, Shumer, Wexler, Goodman, LLP
Attorneys for Putative Plaintiffs           Attorneys for Debtor


IT IS SO ORDERED:

____________________________________.
UNITED STATES BANKRUPTCY JUDGE




                                               2
